Citation Nr: 1038249	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  07-38 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for a right knee 
strain, for the period from April 29, 2003, to December 12, 2008.

2.  Entitlement to an initial disability rating in excess of 10 
percent for a lumbar spine strain, for the period from April 23, 
2003, to June 28, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1977 to April 1978.

This matter comes to the Board of Veterans' Appeals on appeal 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO).

The RO held that service connection was not warranted for a right 
knee disability in July 2004.  The Veteran duly appealed.  In 
January 2007, the RO held that service connection for a right 
knee strain was warranted, effective July 11, 2006.  An initial 
noncompensable rating was assigned.  At that time, the RO also 
held that service connection was warranted for a lumbar spine 
strain, effective September 19, 2006.  An initial 10 percent 
rating was assigned.  

In September 2008, the RO held that an earlier effective date of 
April 29, 2003, was warranted for the grant of service connection 
for a right knee strain.  Additionally, an earlier effective date 
of April 23, 2003, was warranted for the grant of service 
connection for a lumbar spine strain.

In April 2009, the RO held that the Veteran's right knee strain 
warranted a disability rating of 10 percent, effective December 
13, 2008.

In October 2009, the Veteran's lumbar spine strain was assigned a 
disability rating of 20 percent, effective June 29, 2009.

In September 2010, the Veteran testified before the undersigned 
in Washington D.C.   A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's right 
knee disability has been characterized by degenerative joint 
disease, complaints of pain on motion, and limitation of flexion.

2.  Throughout the pendency of this appeal, the Veteran's lumbar 
spine strain has been characterized by findings of muscle spasm 
and the functional equivalent of moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent 
for a right knee disability have been met, from April 29, 2003, 
to December 12, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Codes 5010-5260 (2009).

2.  The criteria for an initial disability rating of 20 percent 
for a lumbar spine disability have been met, from April 23, 2003, 
to June 28, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Given the fully favorable decisions contained herein, the Board 
finds that any discussion of the duties to notify and assist is 
unnecessary.

With regard to the Veteran's claims for increased disability 
ratings, the Board notes that an initial disability rating of 10 
percent for the Veteran's service-connected right knee strain and 
an initial disability rating of 20 percent for the Veteran's 
service-connected lumbar strain, both from the date of the 
Veteran's claim, are assigned herein.  Generally, a claimant for 
a higher VA disability rating will be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 
35, 38 (1993) (stating that a claimant may limit their claim or 
appeal to the issue of entitlement to a particular disability 
rating that is less than the maximum allowed by law for a 
specific service-connected condition, but, where there is no 
clearly expressed intent to limit the appeal, VA is required to 
consider entitlement to all available ratings for that 
condition).

In this case, however, the Veteran explicitly stated during the 
September 2010 Board hearing that he was seeking disability 
ratings of 10 percent for his right knee disability and of 20 
percent for his lumbar spine disability, effective as of the date 
of claim, April 23, 2003.  He further asserted that if the claims 
were granted to this extent, this would satisfy his appeal.  As 
stated above, the Board is granting the aforementioned disability 
ratings pursuant to this decision.  Accordingly, this decision 
constitutes a full grant of the benefit sought by the Veteran.  
Therefore, it is unnecessary for the Board to discuss the duties 
to notify and assist with regard to the Veteran's claims.  
Furthermore, the issues listed on the title page encompass the 
entirety of the Veteran's appeal, given his testimony.


Applicable Law and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4 
(2009).  In determining the level of impairment, the disability 
must be considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2009). An 
evaluation of the level of disability present must also include 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2009).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).

The Board must determine whether the evidence supports a claim or 
is in relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is against a 
claim, in which case, it must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether a 
higher rating is warranted at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007);.  The Board has considered 
whether staged ratings are warranted.  However, as shown below, 
the disabilities have remained consistent and uniform throughout 
the pendency of this appeal.


Right Knee Strain

The Veteran's right knee disability has been evaluated as 
noncompensable, from April 29, 2003, to December 12, 2008, and 
thereafter as 10 percent disabling.  In order to warrant a 
compensable evaluation, the Veteran's right knee must demonstrate 
periarticular pathology productive of painful motion.  38 C.F.R. 
§ 4.59 (2009).  In the alternative, the Veteran's right knee must 
approximate the functional equivalent of flexion limited to 45 
degrees or extension limited to 10 degrees.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).
 
VA treatment records demonstrate consistent complaints of knee 
pain as well as a diagnosis of chrondromalacia alleviated by a 
knee brace.  In January 2004, X-rays demonstrated minimal 
degenerative joint disease.  Range of motion was from zero to 
130, and the Veteran presented with complaints of chronic pain. 

Upon VA examination dated in November 2006, it was noted that the 
Veteran ambulated with an antalgic gait and the assistance of a 
cane and a right knee brace.  Range of motion was from zero to 
150 degrees.  There was mild to moderate pain beginning at 140 
degrees.  There was mild to moderate tenderness on palpation.  
There was no evidence of instability, swelling or crepitus.  His 
right knee disability affected his ability to stand for more than 
half an hour, walk for more than 15 minutes, and climb or descend 
stairs.

In October 2008, the Veteran was afforded an additional VA 
examination.  The Veteran presented with complaints of severe 
chronic right knee pain.  Range of motion was form zero to 90 
degrees, with moderate pain beginning at 80 degrees.  There was 
moderate tenderness to palpation.  There was no additional 
limitation of motion with repetitive use.  There was no evidence 
of instability, swelling, or crepitus.  

Upon VA examination dated in June 2009, range of motion was from 
zero to 100 degrees, with pain beginning at 90 degrees.  There 
was no additional limitation of motion with repetitive use.  
There was mild crepitation in active and passive range of motion.  
The Veteran's gait was mild to moderately antalgic.  There was no 
evidence of instability.  

Based on this evidence, the Board finds that an initial 10 
percent evaluation should be assigned to the Veteran's right knee 
disability, effective April 29, 2003.  He has consistently 
complained of pain on motion, and he has been assessed as having 
degenerative joint disease, based on x-ray reports.  As such, his 
right knee demonstrates periarticular pathology productive of 
painful motion.  An initial ten percent evaluation is assigned, 
effective April 29, 2003.  38 C.F.R. § 4.59.

As noted above, during the September 2010 Board hearing, the 
Veteran indicated that he wanted an initial disability rating of 
10 percent assigned for his service-connected right knee strain 
because his disability picture had remained consistent throughout 
the appeal period.  While a Veteran is ordinarily presumed to be 
seeking the highest available disability rating, see AB v. Brown, 
6 Vet. App. at 38, given the award of an initial disability 
rating of 10 percent, the Board finds that the Veteran's claim 
has been satisfied, and there is no need for further discussion 
of higher disability ratings or the applicability of 
extraschedular ratings with regard to a right knee strain.


Lumbar Spine Strain

The Veteran's service-connected lumbar spine strain has been 
assigned an initial disability rating of 10 percent, for the 
period from April 23, 2003, to June 28, 2009.  Effective June 29, 
2009, his lumbar spine disability has been rated as 20 percent 
disabling.

While the Veteran's appeal was pending VA revised regulations for 
evaluating disabilities of the spine.  The Court in DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997), held that the law 
"precludes an effective date earlier than the effective date of 
the liberalizing . . . regulation," but the Board shall continue 
to adjudicate whether a claimant would "receive a more favorable 
outcome, i.e., something more than a denial of benefits, under 
the prior law and regulation."  Accordingly, the Veteran's claim 
will be adjudicated under the old regulation for any period prior 
to the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).

Before revisions, Diagnostic Code 5292 provided for ratings based 
on limitation of motion of the lumbar spine.  A 10 percent rating 
was provided for slight limitation of motion of the lumbar 
segment of the spine.  Moderate limitation of motion warranted a 
20 percent evaluation.

Diagnostic Code 5295 provided criteria for rating lumbosacral 
strain.  Lumbosacral strain with only slight subjective symptoms 
warranted a noncompensable rating.  A 10 percent rating requires 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation required muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a standing 
position.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 51,454 
(August 27, 2003) (codified at 38 C.F.R. § 4.71a). A General 
Formula for Diseases and Injuries of the Spine provides that with 
or without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings are 
assigned:

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, the combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in an abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the height.

VA treatment records reveal consistent complaints of chronic 
joint pain.  Upon VA examination dated in November 2006, the 
Veteran presented with complaints of constant severe low back 
pain.  Range of motion testing, demonstrated flexion to 
90 degrees, with pain beginning at 80 degrees.  Extension was to 
20 degrees, with pain beginning at 15 degrees.  Lateral flexion 
was to 20 degrees, with pain beginning at 10 degrees, 
bilaterally.   Rotation was to 30 degrees, with pain beginning at 
20 degrees, bilaterally.  Pain was characterized as mild to 
moderate.  Moderate muscle spasms and moderate tenderness was 
also noted.  There was no evidence of weakness or decrease in 
motor or sensory function.  The Veteran indicated that his low 
back pain affected his ability to complete tasks in a timely 
fashion and inhibited his ability to sit for more than three 
hours, stand for more than half an hour, walk for more than 15 
minutes or lift more than 10 pounds.

In October 2008, the Veteran was afforded an additional VA 
examination.  Flexion was to 90 degrees.  Extension was to 20 
degrees.  Lateral flexion was to 20 degrees, bilaterally.   
Rotation was to 20 degrees, bilaterally.  There was no evidence 
of additional limitation of motion with repetitive testing.  

Upon VA examination dated in June 2009, there was evidence of 
mild to moderate loss of lumbar lordosis and mild to moderate 
paravertebral spasms.  There was no evidence of pain, tenderness, 
muscle atrophy or weakness or paresthesias in the lower 
extremities.  Flexion was to 70 degrees, with mild pain beginning 
at 60 degrees.  Extension was to 10 degrees, with pain 
throughout.  Lateral flexion was to 30 degrees, with pain 
beginning at 20 degrees, bilaterally.  Right rotation was to 45 
degrees, with pain beginning at 30 degrees, and left rotation was 
to 30 degrees, with pain beginning at 20 degrees.  There was no 
additional limitation of motion with repetitive use.  The 
examiner indicated that the Veteran experienced an additional 10 
percent of limitation of function during flare-ups.  

As noted, the Veteran's lumbar spine disability was initially 
held to be 10 percent disabling.  The Board, however, finds that 
an initial disability rating of 20 percent is warranted based 
upon the medical evidence of muscle spasms and limitation of 
flexion and the Veteran's credible testimony that his lumbar 
spine disability picture has remained uniform throughout the 
pendency of this appeal.  This rating is in accordance with the 
rating criteria in effect prior to September 26, 2003.

As such, the Board finds that a 20 percent disability evaluation 
is warranted for the Veteran's lumbar spine strain, effective 
April 23, 2003.  As noted above, during the September 2010 Board 
hearing, the Veteran indicated that he wanted an initial 
disability rating of 20 percent assigned for his service-
connected lumbar spine strain because his disability picture had 
remained consistent throughout the appeal period and that, if 
granted, this would satisfy his appeal.  Therefore, given the 
award of an initial disability rating of 20 percent, effective 
from April 23, 2003, the Board finds that the Veteran's claim has 
been satisfied, and there is no need for further discussion of 
higher disability ratings or the applicability of extraschedular 
ratings.  See AB v. Brown, 6 Vet. App. at 38.


ORDER

An initial disability rating of 10 percent for a right knee 
strain, effective from April 29, 2003, to December 12, 2008, is 
granted, subject to the laws and regulations governing the 
payment of VA benefits.

An initial disability rating of 20 percent for a lumbar spine 
strain, effective from April 23, 2003, to June 28, 2009, is 
granted, subject to the laws and regulations governing the 
payment of VA benefits.




____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


